

116 HR 6496 IH: Emergency Money for the People Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6496IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Ryan (for himself, Mr. Khanna, Ms. Tlaib, Mr. Soto, Mr. Engel, Ms. Lee of California, Ms. Jayapal, Mrs. Watson Coleman, Ms. Meng, Mr. Espaillat, Ms. Judy Chu of California, Mr. Blumenauer, Ms. DeGette, Ms. Scanlon, Ms. Velázquez, Mr. Michael F. Doyle of Pennsylvania, Mr. Lowenthal, Mr. Neguse, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for the issuance of emergency monthly payments to every American throughout the duration of the coronavirus crisis to be provided by the Department of the Treasury, in consultation with other Federal and State agencies.1.Short titleThis Act may be cited as the Emergency Money for the People Act.2.Emergency payments(a)General rule(1)Directive to make paymentsThe Secretary of the Treasury shall make a payment in each month of the payment period to each eligible individual.(2)Beginning datePayments for the first of such months shall be distributed within 14 days after the date of the enactment of this Act.(3)Payment periodThe term payment period means the 12-month period beginning with the first month in which the Secretary makes a payment under paragraph (1), unless as of the end of the sixth month of such period the employment-to-population ratio for people ages 16 and over is greater than 60 percent.(4)Form and manner of paymentsPayments under paragraph (1) shall be made in such form and manner as the Secretary shall provide, except that the Secretary shall—(A)offer the option of receiving payments under this section by direct deposit, check, pre-paid debit card, or electronic transfer of payment through an electronic transfer application that can be used on mobile devices to receive payments; and(B)ensure that payments under this section are made to those without fixed addresses.(b)Eligible individualFor purposes of this section—(1)In generalThe term eligible individual means any individual—(A)who—(i)is a citizen or resident of the United States; or(ii)is described in paragraph (4);(B)who, as of January 1, 2020, has attained the age of 16; and(C)whose adjusted gross income either—(i)does not exceed the threshold amount for the taxable year beginning in 2019; or(ii)would not exceed the threshold amount for the first taxable year beginning in 2020, determined on the basis of 2 consecutive months of such taxable year and annualized.(2)Special rule for married individualsIn the case of any individual who filed a joint return for the taxable year beginning in 2019, the individual and the spouse of the individual shall be treated as one person if either the individual or the spouse of the individual meets the requirements specified in subparagraphs (A) and (B) of paragraph (1).(3)Certain dependentsThe term eligible individual does not include any dependent (as defined in section 152 of the Internal Revenue Code of 1986) who, as of December 31, 2019, has not attained the age of 16 and with respect to whom a deduction under section 151(c) of such Code is allowable to another individual for the taxable year beginning in 2019.(4)Special rule for individuals in the United States continuously since the declaration of national emergency(A)In generalAn individual is described in this paragraph if the individual—(i)is not a citizen or resident of the United States; and(ii)has been physically present in the United States continuously since January 27, 2020 (the effective date of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic), and continues to be physically present in the United States throughout the duration of the payment period.(B)Break in presenceFor purposes of subparagraph (A)(ii), an individual shall be considered to have failed to maintain continuous physical presence in the United States if the individual has departed from the United States for any period exceeding 90 days or for any periods, in the aggregate, exceeding 180 days.(5)Consultation with other Federal and State agenciesFor purposes of identifying and making payments under this section to all eligible individuals for whom the Secretary does not have sufficient tax return information to make such payments, the Secretary shall consult with—(A)the Secretary of Veterans Affairs and the Commissioner of Social Security; and(B)any agency making payments of pension or annuity to individuals for service performed in the employ of the United States or any State, political subdivision of a State, or any instrumentality thereof, which is not considered employment for purposes of chapter 21 of the Internal Revenue Code of 1986.(c)Amount of payment(1)In generalThe amount of each payment under subsection (a) shall be—(A)except as provided in subparagraph (B), $2,000 in the case of an individual described in subsection (b)(1); and(B)$4,000, made jointly, in the case of two individuals filing a joint return for a taxable year beginning in 2019.(2)Additional amount for dependents(A)One childIf a deduction is allowed for one or more dependents on the return for the taxable year beginning in 2019, the amount in paragraph (1) shall be increased by $500 in the case of a return for which one deduction is allowed under section 151(c) of the Internal Revenue Code of 1986.(B)Three or more childrenIn the case of deductions allowed for three or more dependents on the return for the taxable year beginning in 2019, subparagraph (A) shall be applied by substituting $1,500 for $500.(3)Phaseout(A)In generalThe amount of a payment specified in paragraph (1) shall be reduced (but not below zero) by 5 percentage points for each $1,000 (or fraction thereof) by which the taxpayer’s adjusted gross income exceeds the threshold amount.(B)Threshold amountFor purposes of subparagraph (A), the term threshold amount means—(i)$130,000 in the case of an individual who filed a separate return for the taxable year beginning in 2019; and(ii)$260,000 in the case of the individuals treated as one person under subsection (c)(2) who filed a joint return for the taxable year beginning in 2019.(d)Special rules relating to available information(1)Use of return information for 2018 returnsFor purposes of making determinations under this section with respect to any individual, if return information of such individual is not available for the taxable year beginning in 2019, the Secretary shall use return information (if any) for the taxable year 2018 instead.(2)Individuals for whom information not availableIn the case of any individual for whom return information is not available from the Internal Revenue Service and the Secretary determines that sufficient information is not available from the Social Security Administration or the Department of Veterans Affairs, the Secretary shall provide for an application process for individuals to receive payments under this section. Such application shall be in such form and filed in such manner as the Secretary may require. For purposes of carrying out this section, the Secretary of the Treasury shall work in cooperation with the Secretary of Veterans Affairs and the Commissioner of Social Security. (e)Other definitionsFor purposes of this section—(1)Citizen or residentThe term citizen or resident of the United States means a citizen or resident (as such terms are used in section 7701(a)(30)(A) of the Internal Revenue Code of 1986) of the United States.(2)United States definedThe term United States means the several States, the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands.(3)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate.(4)Other termsExcept as otherwise provided in this section, any term used in this section which is used in the Internal Revenue Code of 1986 shall have the meaning as used in the Internal Revenue Code of 1986.(f)Special rulesFor purposes of this section—(1)Income exclusionPayments under this section shall not be includible in gross income for purposes of the Internal Revenue Code of 1986.(2)Excluded from gross estatePayments under this section shall not be includible in the gross estate of any individual for purposes of chapter 11 of the Internal Revenue Code of 1986.(3)Toll-free hotline telephone numberThe Secretary shall provide a 24 hour toll-free hotline telephone number for any individual to apply for payments, and make inquiries regarding the payment deliveries, under this section.(4)Payments disregarded in the administration of Federal programs and federally assisted programsNotwithstanding any other provision of law, any payment made to any individual under this section shall not be taken into account as income or income maintenance, and shall not be taken into account as resources for a period of 12 months from receipt, for purposes of determining the eligibility of such individual (or any other individual) for benefits or assistance (or the amount or extent of benefits or assistance) under any Federal program or under any State or local program financed in whole or in part with Federal funds.(g)Regulations or other guidanceThe Secretary shall issue such regulations or other guidance as may be necessary or appropriate to carry out this section, including regulations or guidance to—(1)address changes in marital status, births, and deaths;(2)use the most current information available; and(3)provide for proper adjustments in payments, and recapture of payments, to correct under and over payments.(h)AppropriationsThere are hereby appropriated from money in the Treasury not otherwise appropriated such sums as may be necessary to carry out this section.